*790In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Taylor, J.), dated February 17, 2004, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its prima facie entitlement to judgment as a matter of law on its motion for summary judgment (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition, the plaintiff raised a triable issue of fact as to whether the defendant, in reinstalling the subject door saddle, did so without reasonable care and created an unreasonable risk of harm to the plaintiff causing her injuries (see Espinal v Melville Snow Contrs., 98 NY2d 136 [2002]; see also Alvarez v Prospect Hosp., supra). Schmidt, J.P., Cozier, Rivera and Fisher, JJ., concur.